Citation Nr: 0103449	
Decision Date: 02/05/01    Archive Date: 02/14/01

DOCKET NO.  00-00 573	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO)
in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a left eye disability 
manifested by pain and tearing.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. N. Romero, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1977 to 
December 1980.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 1999 RO decision, which denied 
service connection for refractive ambylopia.  By a September 
1990 RO decision, the veteran's claim of service connection 
for a left scar was granted and a noncompensable rating was 
assigned.  At this time, the veteran did not raise, and the 
RO did not address any left eye injury claims manifested by 
pain and tearing.  Therefore, there is no finality as to 
these particular disabilities.  As such, the veteran's claim 
for an eye disability manifested by pain and tearing is a 
brand new claim.

It is also noted that the veteran is now contending he has 
headaches resulting from a left eye injury.  This particular 
claim was previously denied by the September 1990 RO 
decision.  Therefore, the veteran's current headache 
complaint constitutes a request to reopen his previously 
denied claim.  Accordingly, the RO must respond to the 
veteran's request.  


REMAND

The RO has characterized the veteran's current claim as a 
service connection claim for refractive ambylopia; however, 
the veteran is not claiming refractive error of the lens.  
Instead, he is claiming service connection for a left eye 
disability manifested by pain and tearing, and he asserts 
this disability is the result of a left eye injury he 
incurred while service.  VA has, in fact, already 
acknowledged that the veteran sustained a left eye injury 
while in service as evidenced by a September 1990 RO 
decision, which granted the veteran service connection for a 
left eye scar and assigned a noncompensable rating.  The 
matter of whether or not his current left eye pain and 
tearing of the eye is the result of the the same accident is 
unresolved.  Moreover, this is a medical question which can 
only be resolved by an examination, which should include an 
opinion as to the etiology of the veteran's disability.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991).

Accordingly, the case is REMANDED to the RO for the following 
development:

1.  The RO and any physician to whom this 
case is assigned for an examination 
and/or statement of medical opinion must 
read the entire remand, to include the 
explanatory paragraphs above the numbered 
instructions. 

2.  The RO should undertake all 
developments required under the Veterans 
Claims Assistance Act of 2000.

3.  The RO should obtain and associate with the 
claims folder all relevant private and VA treatment 
records that have not already been made part of the 
claims folder.

4.  The veteran must be scheduled for a VA 
Opthamologic examination.  All studies deemed 
appropriate should be performed, and all findings 
should be set forth in detail.  The examiner must 
review the entire claims folder and a copy of this 
remand prior to the examination.  In the report of 
the examination, the examiner should respond 
specifically to each of the following items:

(a).  The examiner should state as precisely as 
possible the diagnoses of all left eye disabilities 
the veteran currently has.  The examiner should 
state whether the veteran suffers from pain and 
tearing of the left eye.  

(b).  For each identified left eye disability, the 
examiner should state a medical opinion as to the 
date of onset of such.

(c).  For each identified left eye disability, the 
examiner should state whether or not such diagnosis 
refers to refractive error of the eye.

(d).  For each identified left eye disability, the 
examiner should indicate whether it is at least as 
likely as not that such is etiologically related to 
any disease or injury the veteran had in service, 
particularly relating to the veteran's job related 
accident in June 1978.  

	If the examiner determines that it is not feasible 
to respond to any of the above items, the examiner 
should identify specifically to which it is not 
feasible to respond. 

The veteran must be properly informed of 
his scheduled VA examination, and he 
should be given notice of the 
consequences of failure to report for the 
examination, including an explanation of 
the provisions of 38 C.F.R. § 3.655.  If 
the veteran does not report for the 
examinations, the claims folder should 
include clear documentation of his 
failure to report, including a statement 
as to whether he failed to appear without 
notice, or whether he requested 
cancellation or postponement and 
rescheduling of the examination.

6.  After the development requested above 
has been completed, the RO should review 
the veteran's claims folder and ensure 
that all the foregoing development has 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action should be 
taken.

7.  The RO should review the veteran's 
claim based on all of the evidence on 
file.  All appropriate laws and 
regulations should be applied.  If the 
benefit being sought by the veteran are 
not resolved to his satisfaction, he and 
his representative should be sent a 
supplemental statement of the case.

After the veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case, the claims folder shall be returned to the Board for 
further appellate review.  No action is required of the 
veteran until he receives further notice.  The purposes of 
this remand are to procure clarifying data and to comply with 
governing adjudicative procedures.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of this appeal.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	G. H. Shufelt
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




